DETAILED ACTION
Notice to Applicant
The amendment filed 12/23/2020 has been entered. The following has occurred: Claims 1 and 10 have been amended; Claims 3-4, 6, 7, 12, and 14-15 were previously canceled; No new claim has been added; 
Claims 1-2, 5, 8-11, 13, and 16-17 are pending.
Effective Filling Date: 2/17/2014.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
35 U.S.C. 112(a) Rejections are maintained in light of the amended claim limitations. 
35 U.S.C. 103 Rejections are maintained in light of the amended claim limitations
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8-11, 13, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) Specifically, the examiner asserts that the Specification, as originally filed fails to disclose with enough specificity, the following limitations:
Claims 1 and 10 recite “automatically prioritizing, via the store's computing system, each of said plurality of customers into a prioritized customer ranking based on a date of the at least one upcoming important event;” however, the Specification does not provide written description on how date of the various upcoming important event is prioritized into a prioritized customer ranking. That is, the Specification, paragraphs [0043]-[0054] merely discuss utilizing an analytics engine that gathers data associated with the user and prioritize based on personal information such as upcoming event such as wife’s birthday. However, the Specification does not actually describe how the prioritization of plurality of customer are performed from the date of upcoming event such as birthday date for one customer comparing to another customer. For example, how is the prioritization performed for upcoming important event such as wedding, anniversary, and birthday compared from one to another? Also, how does the system prioritize ranking of customers if one customer’s wedding date is the same date as another customer’s birthday. The Specification fails to provide with enough written description to show possession of the claimed limitation. 
Claim 1 recites “automatically providing, from the store’s computing system and to a store employee’s mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer’s location on the prioritized customer claim 10 recites, “automatically providing, from the store’s computing system and to a store employee’s mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer’s location on the prioritized customer ranking.” However, the Specification does not disclose any information on providing the prioritized customer ranking for each of said plurality of customers (i.e. prioritized customer list) located at said store location to a store employee’s mobile device and store employee is to contact the customer to serve and help based on the customer’s location on the prioritized customer ranking. These are all considered to be new matter with no written description.  
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim.
Claims 2, 5, 8-9, 11, 13, and 16-17 depend from claims 1 and 10 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5, 8-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Statler et al. (US 2013/0030915 A1), hereinafter “Statler,” in view of Postrel (US 2015/0140982 A1), in view of Fredlund et al. (US 2008/0306749 A1), hereinafter “Fredlund,” and further in view of Haskins et al. (US 20150074558 A1), hereinafter “Haskins.”
Regarding claims 1 and 10, Statler discloses a computer-implemented method (Para. [0088])  and a non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method prioritizing customer service, the method (Para. [0035], [0050], [0067], [0072] customer priority) comprising: 
automatically receiving, when a customer enters a store location (Para. [0051]-[0052], [0066]), at a store's computing system and from at least one beacon communicating with a customer's mobile device, personal information for each of a plurality of customers located at said store location (Statler, Para. [0037]-[0038], [0045], [0048], “Customers may access service provided by technology integration layer 430 via customer interaction layer 410 and customer services layer 420. As described above, customers may access shopping assistant server 110, or execute shopping assistant client 132, using various devices, such as smartphones, tablets, kiosks, point-of-service stations, shelf displays, displays mounted on shopping carts, websites, etc. Technology integration layer 430 may leverage technology provided by the user device, such as, for example, cameras, near field communication (NFC), barcode readers, quick response (QR) code readers, WiFi, GPS, etc. Customers may access the various services provided by customer services layer 420 through shopping assistant client 132, which in an aspect interfaces with customer services layer 420 via one or more client/developer application programming interfaces (APIs).” Disclosing a near field communication (NFC), Wifi, and/or GPS communicating with user device to access with system shopping assistant client, which teaches the limitation: receiving, at a store’s computing system and from at a beacon information that a customer is at a retail store location. Note: Both near field communication (NFC) and WiFi communication are wireless communication technologies currently being installed in most of today’s smartphone (See http://zugara.com/beacon-vs-nfc-infographic) and are similar (performs the same function as) to beacon communication for the use of improving in-store customer experience and support), 
the personal information for each of the plurality of customers comprising: a name, an age, an address, a number of children, and at least one upcoming important date (Statler, para. [0072], “the customer information may include, for example, the customer name, priority status, a photograph of the customer, information about the product(s) the customer is interested in, the customer position or location information, an indication of whether or not the customer wants help, and/or other customer information that may be helpful in providing shopping assistance.” Para. [0035], [0067], and [0069], “A customer profile may include information such as, for example, information regarding customer preferences, a customer's priority level, purchase history, income level, the customer's known needs/interests, activities, payment accounts, loyalty accounts, credit score, etc.” The Office takes the position that customer’s known needs/interests, and activity would include/suggest upcoming important dates), 
the at least one beacon located at said store location (Paragraph [0048], “Customers may access service provided by technology integration layer 430 via customer interaction layer 410 and customer services layer 420. As described above, customers may access shopping assistant server 110, or execute shopping assistant client 132, using various devices, such as smartphones, tablets, kiosks, point-of-service stations, shelf displays, displays mounted on shopping carts, websites, etc. Technology integration layer 430 may leverage technology provided by the user device, such as, for example, cameras, near field communication (NFC), barcode readers, quick response (QR) code readers, WiFi, , 
the personal information for each of the plurality of customers automatically accessed from a mobile application operating on the customer’s mobile device (Para. [0039], [0042], [0048], [0052], [0064], disclosing a shopping assistant client application on a mobile device to communicate (i.e. transmit and receive data/information) with the server which is representative of the personal information for each of the plurality of customers automatically accessed from a mobile application operating on the customer’s mobile device);
automatically prioritizing, via the store’s computing system, each of said plurality of customers into a prioritized customer ranking based on the at least one upcoming important event (Claim 3 and Para. [0035], “customer profile may include information such as, for example, information regarding customer preferences, a customer's priority level, purchase history, income level, the customer's known needs/interests, activities, payment accounts, loyalty accounts, credit score, etc. Using a retrieved customer profile, help dispatch component 112 can determine the type of help to dispatch in response to a help request.” [0050], [0067], [0072] disclosing prioritizing customer based on customer profile, buying habit, customer’s buying power and priority level (e.g., a measure of how valuable the customer may be to the retailer, for example, based on one or more of a credit rating, purchase history, etc)). 
automatically providing, from the store’s computing system and to a store employee’s mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer’s location on the prioritized customer ranking (Fig. 2 and Para. [0035]-[0036] disclose the determine one or more of a priority of sending help to the customer versus sending help to other customers, a type of expertise of the assistant, a location of the assistant to instruct to provide the help, an identity of the assistant, or an employment level or title of the assistant.” Disclosing prioritizing (i.e. priority) the customer to other customers and providing customer service/help based on location and priority. Para. [0050], “Location information may also be provided via customer services layer 420. For example, the particular locations in the store that a customer has stopped may be tracked as well as the amount of time spent in particular departments or aisles. Location information may be color coded by customer priority. For example, high value customers may be highlighted with particular color code. In some aspects, the look, e.g. color, style, format, behavior, etc., of the application being used by the customer may change based on the customer's location, the brand of store, etc.” Disclosing the receiving and transmitting of customer’s priority (i.e.priorized customer ranking) and location to the service layer. Para. [0066], “the shopping assistant server 110 interfaces with a plurality of components to enhance a customer shopping experience. Knowing the location of the customer can also be helpful in providing a positive customer service experience. In one aspect, as depicted at 826, a location request may be .
Thus, Statler discloses the method and computer product for prioritizing customer service, however, one can argue that NFC and WiFi are not technologically the same as beacon communication. For the purpose of expediting compact prosecution, the Examiner will introduce Postrel, which is in the field of wireless beacon communication system, to specifically teach (italic emphasis included):
automatically receiving, when a customer enters a store location, at a store's computing system and from at least one beacon communicating with a customer's mobile device, personal information for each of a plurality of customers located at said store location (Postrel, Abstract and Para. [0006], [0024], “the beacon may have the ability to receive data messages from a user mobile device as well as transmit the wireless beacon data signals as described above. In this manner, the beacon could request information from the user mobile device, which could respond based on information in the user profile or based on real-time interaction with the user. Additionally, the mobile device may be programmed to transmit periodic queries that search for beacons having certain characteristics. In this case, the user may be seeking to obtain purchase coupons for a desire product, and may set a mobile app on his device to transmit beacon search requests that would be received by beacons within range. If a particular beacon is able to provide the requested content, then it would respond to the querying mobile device accordingly.” Specifically disclose beacon can receive data from a user mobile device, request information from the user mobile device, which is based on information in the user profile (i.e. personal information of the client)).
the at least one beacon is located at said store location (Abstract, “At least one wireless beacon is strategically located in a premises, such as a building or other geocentrically defined area. Each wireless beacon has means for transmitting a wireless beacon signal, wherein the wireless beacon signal includes a beacon data message that has a beacon identification that identifies the beacon transmitting the signal, and optionally the content being delivered”) 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine the feature of accessing information by a beacon located at a defined location taught by Postrel, with the system and method of Statler for the motivation of incorporating low energy Bluetooth and superior indoor positioning system than satellite GPS for the benefits of lower cost of energy consumption and more precision in location user with mobile device (Postrel, Para. [0002]). 
While, the combination of Statler and Postrel make obvious the method and computer product for prioritizing customer service. Statler does teach the personal information of each of the plurality customer comprising, “customer name, priority status, a photograph of the customer, information about the product(s) the customer is interested in, the customer position or location information [i.e. address], …” and “customer preferences, a customer's priority level, purchase history, income level, the customer's known needs/interests, activities, payment accounts, loyalty accounts, credit score, etc.” (Statler, para. [0035], [0067], [0069], [0072]). Postrel also teaches that the user profile also includes user name, address, gender, race, sexual preference, age, hobbies, interests, and the like (Postrel, para. [0098]). 
However, the combination of Statler and Postrel fail to expressly teach the personal information of each of the plurality of customers comprising, a number of children and at least one upcoming important date. 
Fredlund, which is directed to a system and method of online marketing of image-related materials, which explicitly teaches:
the personal information of each of the plurality of customers comprising: a name, an age, an address, a number of children, and at least one upcoming important date (Fredlund, para. [0021], “Information obtained about the consumer can be from a number of different sources. This can include information voluntarily provided by the consumer, such as name, birth date, sex, marital status, address, occupation, schooling, number of children, hobbies, interests, etc. Information about the consumer can also include behavioral data, for example, records of Internet shopping patterns, types of products or services purchased, and web sites frequently visited.” The user profile includes information such as name, birth date (i.e. upcoming important date), address, number of children, and shopping patterns, types of products or service purchased). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include information of a name, an age, an address, a number of children, a purchase history, and at least one upcoming important date as part of user profile, specifically taught by Fredlund, with the system and method of Statler for the motivation of more accurately providing personalize incentives and offering product packages that are likely to be of interest based on the profile information (Fredlund, para. [0004]). 
Statler does teach the limitation of prioritizing of customers based on customer profile information of previous purchase history (Claim 2 and Para. [0035], [0050], [0067], [0072]). Further, it is old and well-known in the art for one ordinary skilled in the art to determine amount of money that was spent at that said store location from the purchase history of the customer. Still, for the purpose of compact prosecution, the Examiner will introduce Henderson to teach that the amount of money spent is part of information identified from purchase history. 

Specifically (italic emphasis), automatically prioritizing, via the store’s computing system, each of said plurality of customers into a prioritized customer ranking based on a date of the at least one upcoming important event. 
Nonetheless, Haskins is directed to systems and methods for applying intelligence and prioritization to calendared events, which specifically teaches:
automatically prioritizing, via the store’s computing system, each of said plurality of customers into a prioritized customer ranking based on a date of the at least one upcoming important event (para. [0022], “Through the intelligent calendaring platform, various sources of information may provide context to the importance of entries to the user. This information may be analyzed to reprioritize events, calendar invites, and other interactions with a user's calendar. For example, lower priority events may be automatically subordinated to higher priority events based on predetermined metrics. For example, tasks for an opportunity scheduled to close next month may be assigned a lower priority than tasks associated with an opportunity scheduled to close tomorrow. As a result, the calendaring experience is more relevant and important events are prioritized and presented to the user ahead of less relevant and important events, subject to manual override or manual acceptance of the reprioritization,” teaching that calendar event date such as tomorrow has a higher priority over calendar event date for next month. Further in para. [0023], “Various algorithms, machine learning techniques, regression analysis, and heuristics may be used by the intelligent calendaring application to rank or otherwise prioritize events based on contextual information. Alternatively or in addition to automatic prioritization, users may manually categorize events with higher and lower priorities. In one embodiment, the on-demand services environment may categorize events with higher and lower types of events may be automatically assigned a priority level, such as wedding anniversaries, birthdays of close connections and/or siblings” teaching the prioritizing of different types of (upcoming important) event such as wedding anniversaries and birthdays). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include prioritizing based on date and upcoming important event as taught by Haskins with the personal information in the modified system and method for prioritizing customer service of Statler, Postrel, and Fredlund for the motivation of effectively prioritize and rank calendar entries based on context information (para. [0007]). Also, it would have been obvious for one of ordinary skill in the art to understand that it is to user’s best intention to prioritize or rank events that are more urgent closer to date than events that has more time to plan out further out in the future. 
Regarding claims 2 and 11, Statler, Postrel, Fredlund, and Haskins make obvious the method of claim 1 and computer product of claim 10. Statler further discloses: 
automatically displaying said personal information for viewing on the store employee’s mobile (Fig.2 and Para. [0029],[0033]-[0036] disclose customer request help or do not disturb message to the shopping assistance server and the system will determine to send help dispatch to the customer based on customer profile. Further in Abstract and Para. [0030], [0038] disclose that the application is used to enhance customer in-store experience, the information would most like be send to a store employee at the store location. Further note that, in order for the system to dispatch a help assistant to the customer, the assistant (i.e. employee) would have to view the request transmitted by the system on display).
Regarding claims 5 and 13, Statler, Postrel, Fredlund, and Haskins make obvious the method of claim 1 and computer product of claim 10. Statler further discloses: 
personal information obtained from a database coupled with said store’s computing system (Para. [0035] and [0065] discloses customer profile associated with the customer is remotely stored on a network server which is a database).
Regarding claims 8 and 16, Statler, Postrel, Fredlund, and Haskins make obvious the method of claim 1 and computer product of claim 10. Statler further discloses: 
generating a promotion for each of said plurality of customers based on said personal information (Para. [0069] discloses “the shopping assistant server 110 may request offers to be provided to the customer 802, as depicted at 838, from an offer service 812. Offers may provide incentives, such as discounts, to entice a customer to make a purchase. In some aspects, the offer may be based on any of the customer profile, customer shopping history, customer search history, customer movements through the store, etc.”).
Regarding claims 9 and 17, Statler, Postrel, Fredlund, and Haskins make obvious the method of claim 8 and computer product of claim 16. Statler further discloses:
displaying said promotion on the customer’s mobile device while said customer’s mobile device is located at said store location (Para. [0069] discloses “a customer may stand in front of coat display for 10 minutes (as detected by navigation services), and during that time retailer may offers a get $5 off on your next visit offer. The customer may view the offer, but continues browsing. After a period of time, such as 15 minutes have passed, the customer may scan one of the manufacturer's products, and the manufacturer may provide a $20 dollar off if you buy today offer.” The indication of “detected by navigation service” discloses customer is located in store location. “Customer may view the offer” discloses the promotion offer or discount is displayed in customer mobile device. Additionally, see Claim 37-39 and Para. [0046], [0075]). 

Response to Arguments
35 U.S.C. 112 Rejections:
The amended claim limitations and Remarks do not overcome the 112(a) Rejection provided in the previous Office Action mailed on 9/25/2020. The 112(a) Rejections have been revised with clear explanation for the outstanding 112(a) Rejection. The 35 U.S.C. 112(a) Rejections are maintained and see detail analysis in the Office Action above. 
35 U.S.C. 103 Rejections:
Applicant’s assertion are fully considered and found to be unpersuasive. 
The Applicant have asserted on pages 6-9, “The purpose of the context is to show that the claimed features in question, e.g., "automatically providing, from the store's computing system and to a store employee's mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer's location on the prioritized customer ranking", are a direct resultant of the automated process that is initiated automatically when the customer entered the store. 
In other words, the entire process leading up to the disputed Claim features are a direct resultant of the automated process that is initiated automatically when the customer entered the store. From the initial "automatically receiving", to the "automatically prioritizing" and then to the features "automatically providing, from the store's computing system and to a store employee's mobile device, the prioritized customer ranking for each customer of said plurality of customers located at said store location, wherein a store employee is to contact the customer to serve and help based on the customer's location on the prioritized customer ranking" without any input other than the initial detection of the customer entering the store. The claims recite no customer interaction, no retailer interaction, no sales person interaction, or any other manual intervention or step.

The Examiner respectfully disagrees. First the Examiner wants to be clear that the term “automated” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automated” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
Second, computer implemented apparatus and methods of Claims 22 and 27 recite, “detecting that the customer has entered a location based on a geo-fence located around the location; automatically launching a mobile application on a mobile device associated with the customer upon determining that the customer has entered the location.” the steps specifically recites the system and method “automatically” identify, detect, and launch the functional step without any specific require of manual intervention. The arts of record all recite similar computer-implemented methods and system steps like the applicant’s claimed invention. 
Regarding to the Applicant’s assertion on Statler teaching the opposite. The Examiner respectfully disagrees. The assertion is merely taken out of context that Statler teaches the need for a customer request for help. There are many scenarios provided in Statler. The system can automatically 
The Examiner respectfully disagrees with Applicant’s assertions. Still, new reference is provided in light of amended claim limitations and 35 U.S.C. 103 Rejections are maintained. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Hurewitz (US20140365334A1) is directed to a system and method that monitors a customer's movements, locations, product interactions, and purchase behavior within a physical retail store. Emotional reactions to physical items and the virtual display are also tracked. The customer can utilize a mobile device app to request assistance from a retail store clerk. The app determines the position of the customer's mobile device within the store, such as by using Bluetooth beacons, and then transmits this position and a request for assistance to a server computer.
Hanson et al. (US20160012375A1) which is directed to methods and systems for managing customer queues using local positioning technology are presented. In some attributes associated with a beacon signal received by a customer computing device and an identifier associated with the customer computing device. Subsequently, the computing platform may determine an identity of a customer using the customer computing device. The computing platform then may determine a location of the customer using the customer computing device based on the one or more attributes associated with the beacon signal. Thereafter, the computing platform may select at least one queue from one or more maintained queues based on the location of the customer. Then, the computing platform may update the at least one selected queue based on the identity of the customer to add the customer using the customer computing device to the at least one selected queue.
Zhao (US20140058870A1) is directed to consumer shopping, and in particular, to assisting a consumer, via a customer-merchant key coupling, with offline shopping and electronic payment transaction. In Abstract, “when a customer approaches or enters a merchant's store the customer has signed up with, the user device carried by the customer wirelessly broadcasts a signal for the customer key unique to the merchant key. When the merchant server picks up the signal, the service provider communicates to the merchant server information in the user's profile including identifiers, shopping preferences, or the shopping history of the customer, subject to any user-created restrictions contained in the profile so that a sales clerk of the store may approach the customer to give recommendations, suggestions, or other assistance with shopping, based on the information.” which teaches the claimed invention for providing customer service based on user’s profiled retrieve from user’s mobile device when the user enters past shopping history. Such information may include the kinds, prices, sizes, colors, brands, manufacturers, sellers/merchants of products the user purchased, and the specific time of the season when the purchases were made” teaches shopping history includes prices which is a suggestion of previous purchase history includes amount of money previously spent at said location. 
Hendrickson (US 20120016745A1) is directed to system and method for improving customer wait time, customer service and marketing efficiency in the restaurant industry. On paragraph [0060], “added benefit of this embodiment is that a customer can send and receive gifting opportunities for shopping events via the system of the invention. The approved customer (giftor) can do this by accessing the customer's (giftee's) pre-registered event list (e.g., wedding or birthday) and distribute gift options (e.g., points, dollars, credits, and other gifting options) and specified limit for the customer to spend during the set shopping event or for a period of time designated by the giftor. This eliminates many uncomfortable situations while still offering a personalized gift solution gifting opportunity. The calendared events set by each customer also will let other authorized customers see upcoming events that are important to a particular customer (e.g., wedding shower, baby shower, birthdays, bar mitzvah etc.). Store owners will appreciate the ease of volume control estimation provided by booking future shopping events, as is available to restaurants and other categories using the techniques of the invention.” which teaches/suggest the limitation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.C./Examiner, Art Unit 3689        

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687